Title: List of Loan Office Certificates Sent to the County Lieutenants, 29 July 1780
From: Jefferson, Thomas
To: 



In Council, July 29. 1780

The Governor is advised to certify to the Aud[itor] the number of tobacco loan offices certificates [sent] to the Lieutenant of each county under the [. . . .]
[Ea]ch such County Lt. is to be debited [for certificates?] accordingly certified as follows viz:



Certif.
acts

Certif.
acts


P. George
  33
13
  Brunswic
  94
28


  Dinwiddie
  59
19
  Sussex
  57
19


  Lunenburg
  49
17
  Southampton
  68
22


  Mecklenburg
  76
24
  Nansemond
  58
19



  Norfolk
  70
23
  Berkley
  85
26


  Princess Ann.
  47
16
  Hampshire
  80
25


  I. Wight
  50
17





  Surry
  30
12
  Hanover
  78
24





  Caroline
  74
24


  Chesterfield
  66
21
  Spotsylvania
  52
18


  Amelia
  87
27
  K George
  32
13


  Pr. Edwd
  16
44
  Stafford
  57
19


  Charlott
  50
18
  P. William
  60
20


  Halifax
  80
25
  Fairfax
  60
20


  Pittsylvania
  57
19
  Loudoun
  148
32


  Henry
  20
63
  Fauquier
  87
27


  Montgomery
  49
17
  Culpepper
  135
39


  Washington
  75
24
  Orange
  46
16


  Kentuckey
  230
64
  Louisa
  55
18


  Powhatan
  28
11
  Chas City
  24
11


  Cumberland
  38
14
  New Kent
  82
13


  Buckingham
  49
17
  K. Wm
  37
14


  Bedford
  120
35
  K. & Queen
  45
16


  Rockbridge.
  49
17
  Essex
  50
17


  Bottetourt
  60
20
  Richmond
  40
15


  Greenbriar.
  43
15
  Westmorld
  38
14





  Northumbd
  55
19





  Lancaster
  18
9


  Goochiand
  43
15
  Middlesex
  18
9


  Fluvanna
  35
20
  Gloster
  67
21


  Albemarle
  70
22
  York
  18
9


  Amherst
  46
16
  Jas. City
  18
8


  Augusta
  119
35
  Warwick
  10
7


  Rockingham
  40
15
  Eliz
  13
8


  Shenandoe
  70
23
  N. Hampton
  40
14


  Frederick
  80
25
  Accomack
  90
28






4044



Two certificates viz. No. 2555. & 2556. were returned to the Treasurer as being supernumerary.
